On Motion for Rehearing.
MR. CHIEF JUSTICE CALLAWAY
delivered the opinion of the court.
The attorney general has filed a petition for rehearing which, like many such documents, consists chiefly of the loser’s assertion of dissatisfaction over an adverse decision.
Changing front, he now urges that, in view of our decision and upon the assumption that New York does not tax shares of stock, those in question are not taxed anywhere, and therefore we should have reached a different conclusion. Upon the trial of this cause he represented to the court in his argument, and correctly, that whether New York taxes the stocks is wholly immaterial to this inquiry. In his original brief he said: “As a matter of fact, New York does not now impose and has not for many years imposed a tax upon stocks of foreign corporations held within the state by her own citizens, much less on those held by citizens domiciled elsewhere. New York, no doubt, finds this policy sufficiently remunerative by reason of the great number of stocks attracted to that state by the stock markets and the collection of sales taxes on shares bought and *32sold on the stock exchange, which appears to be the only tax imposed in New York affecting shares of stock. The policy of New York in regard to .taxation of shares of stock can have no bearing on the policy of this state in regard to taxation.”
Montana levies its taxes without reference to the laws of other states, and regardless of what they do in that respect. So it is obvious that it makes no difference to Montana what New York does with respect to taxing these stocks. If they were in California, that state would tax them if they had a situ# there, irrespective of the domicile of their owner. Nearly all states would do the like. In our original opinion we said “that this state may tax a resident upon his stocks in foreign corporations which have no situs other than the domicile of their owner is beyond any question whatever,” and, while unnecessary to say so, it may be added this state may impose the tax-even if the stocks are also taxed in the home state of the corporation. (See authorities in original opinion.)
The only question presented or which could be presented to us in this ease is whether under our laws the stocks are subject to the taxing jurisdiction of this state. Upon the agreed facts as counsel have made up the record, there is not a Montana dollar invested in the Thornton stocks. As a fact, as distinguished from fiction, they are as foreign to our jurisdiction as if they were cattle browsing upon the Adirondack hills. The stocks were bought with New York money, and are' a part of a New York business. Yet in view of these facts the attorney general asserts that the court’s opinion is not consonant with the trend of modern authority. In this he is in error; the contrary is the fact. As noted in the opinion, the ancient fiction mobilia, sequuntur personam, while satisfactory under the primitive conditions of the middle ages, is not suited to modern business conditions as a rule of universal application. The law has developed progressively beyond the narrow limits of the maxim. The fact is that the rule growing out of the business situs of intangibles, as distinguished from the domicile of the owner, is not only consistent with the trend of modern *33judicial authority, but is of well-nigh universal application in this country. An examination of the attorney general’s briefs will disclose that he has not cited a single well-considered authority which even militates against the rule.
This court’s decision is based upon the law of this state which has been in force for a third of a century. It is not based upon a rule of comity initiated by this court.
Remarkable to relate, the attorney general has assumed that [8] this court has the authority to declare the policy of this state upon the subject before us — -as to a subject upon which the law-making body has for so long declared the policy — and urges the court to declare in support of his contention. We have but declared the law as we found it. It is not the function of this court to declare the policy of this state respecting matters upon which the legislature has spoken. The court may on occasion declare which of two conflicting principles of law is best suited to our local conditions, taking into consideration our history and general policy as indicated by our Constitution and statutes.
Trite as it may appear, we again call attention to the fact that this court has no legislative functions, and will not attempt to assume any. This court is not concerned with policy or politics. It will endeavor to declare the law as it finds it. If the law as declared does not meet with popular approval, there is always a way to amend it. We should be unfaithful to our duty if we were to say the law authorizes that which it does not.
The motion for rehearing is denied.
Associate Justices Cooper, Holloway, Galen and Stark concur.